      Case 3:18-cv-01319-RV-HTC Document 27 Filed 12/07/20 Page 1 of 2
                                                                          Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

RAMON WADE RENFRO,
      Petitioner,

v.                                                 Case No. 3:18cv1319-RV-HTC

MARK S INCH,
      Respondent.

__________________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on October 8,

2020 (ECF No. 21).      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). The petitioner has filed an objection (ECF

No. 26), which I have reviewed de novo.

      Having considered the Report and Recommendation, and the objection

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation (ECF No. 21) is

adopted and incorporated by reference in this order.
       Case 3:18-cv-01319-RV-HTC Document 27 Filed 12/07/20 Page 2 of 2
                                                                             Page 2 of 2


       2.     The petition under 28 U.S.C. § 2254, challenging the conviction in State

v. Renfro, 2013-CF-0632, in the First Judicial Circuit, in and for Walton County,

Florida, ECF Doc. 1, is DENIED without an evidentiary hearing.

       3.     A certificate of appealability is DENIED.

       4.     The clerk of court shall enter judgment accordingly and close this case.

       DONE AND ORDERED this 7th day of December 2020.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1319-RV-HTC
